Case: 13-51184      Document: 00513068617         Page: 1    Date Filed: 06/05/2015




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                    No. 13-51184
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             June 5, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ZACARIAS ERNESTO ORTEGA-HUETE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:13-CR-1586-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Zacarias Ernesto Ortega-Huete has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
(5th Cir. 2011). Ortega-Huete has not filed a response.
           Ortega-Huete has been released from prison and removed to Mexico,
and thus any challenge to his sentence is moot.                  See United States v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-51184    Document: 00513068617     Page: 2   Date Filed: 06/05/2015


                                 No. 13-51184

Rosenbaum-Alanis, 483 F.3d 381, 383 (5th Cir. 2007). We have reviewed
counsel’s brief and the relevant parts of the record reflected therein. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED in part as frivolous, see 5TH CIR. R. 42.2, and in part
as moot, see Rosenbaum-Alanis, 483 F.3d at 383.




                                       2